DETAILED ACTION
This office action is in response to application no. 16/313,858 filed on 12/27/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.  A species election is also appended.  Election is required both between the species identified and the groups identified.
Group 1, claim(s) 1, 3 – 5, 27 and 41 drawn to an implantable device
Group 2, claim(s) 6 – 15, 19 – 22 and 24 – 26, drawn to an implantable device
Group 3, claim 47, drawn to a computer system
Group 4, claim 48, drawn to a computer system
Group 5, claim(s) 55, 56 and 61, drawn to a method of detecting radiation
Group 6, claim 57, drawn to a method of treating solid cancer in a subject
Group 7, claim 64, drawn to a method of detecting radiation
Group 8, claim 67, drawn to a method of detecting radiation

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The inventions of groups 1 – 9 lack unity of invention because even though the inventions of these groups require the technical feature of an ultrasonic transducer configured to emit an ultrasonic backscatter encoding information relating to radiation exposure of a device, this technical feature is not a special technical feature as it does not make a contribution over the prior art of in view of Beyer et al. “An Implantable MOSFET Dosimeter for the Measurement of Radiation Dose in Tissue During Cancer Therapy” in view of Seo et al. “Neural Dust: An Ultrasonic, Low Power Solution for Chronic Brain-Machine Interfaces.”  Use of an implantable device having a radiation sensor (as disclosed in Beyer, see page 39, right column, ¶s 1- 3) emitting a backscatter that encodes radiation exposure to the device (Beyer: Fig. 3; pg. 40, right column, ¶ 2) and an ultrasonic transducer configured to emit an ultrasonic backscatter encoding information (as disclosed in Seo see page 6, right column, ¶ 3 - page 7, right column, ¶ 2; Fig. 7) are old and well known, as demonstrated by the references cited performing similarly to the claimed invention. In addition, Seo suggests the replacement of the traditional EM coupling with ultrasound coupling in order to solve the above posed problem (page 3, left column, ¶ 1 - right column, ¶ 3).  Based on these findings, one of ordinary skill would have found it obvious to implement the techniques disclosed in Seo in the device of Beyer to arrive at the claimed invention.  Therefore, use of an ultrasonic transducer configured to emit an ultrasonic 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Fig. 2A
Species B: Fig. 2B
Species C: Figs. 3A – 3D
Species D: Fig. 6A
Species E: Fig. 6B
Species F: Fig. 7A
Species G: Fig. 7B
Species H: Fig. 8A
Species I: Fig. 8B
Species J: Fig. 9A
Species K: Fig. 10A
Species L: Fig. 10B
Species M: Fig. 12A
Species N: Fig. 12B
Species O: Fig. 12C

Species Q: Fig. 13B
Species R: Fig. 13C
Species S: Fig. 14
Species T: Figs. 15B & 15D
Species U: Fig. 19
Species V: Fig. 20
Species W: Fig. 23
Species X: Fig. 25A-E
Species Y: Fig. 28
Species Z: Fig. 29
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are currently held to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of species A – Z lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, all of the species do not share an ultrasonic transducer configured to emit an ultrasonic backscatter encoding information relating to radiation exposure of a device.  See at least species A and B.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


Products, processes of manufacture, processes of use, and apparatuses are different categories of invention.  When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793